Citation Nr: 9914288	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased initial rating for post- 
operative partial meniscectomy of the left knee with 
degenerative joint disease (DJD), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active duty for training that has been 
confirmed from March 1976 to September 1976, with additional 
periods of military training with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision, in which 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for post- operative left knee meniscal tear, and 
assigned an initial 10 percent disability evaluation.  In a 
rating decision dated in February 1999, the RO increased the 
disability evaluation to 20 percent disabling effective to 
the date of his original claim.

At the March 1999 Travel Board hearing, the appellant's 
representative informally raised the issues of service 
connection for right leg and left wrist disabilities as 
secondary to his service connected left knee disability.  
However, the representative indicated that a formal claim was 
contemplated at a later date.  These issues are referred to 
the RO for appropriate action.


REMAND

In March 1999, the appellant appeared before the undersigned 
and testified to chronic pain, swelling, locking, and limited 
motion of his left knee.  Significantly, he testified that 
such symptoms had increased in severity since his October 
1997 arthroscopic surgery at VA.  His post- surgery VA 
outpatient treatment records reveal findings of left knee 
pain, swelling, giving way, 10 degree flexion deformity, 
"moderately advanced" DJD, and mild varus and antalgic 
gait.  It was noted that he was considered too young for a 
total knee replacement, and that the only alternative 
treatment available consisted of cortisone injections.  
Physical examination by R.E. Pennington, M.D., Ph. D., dated 
in March 1999, also revealed findings of extreme loss of 
cartilage, tenderness, crepitance, "severe" DJD, and 
impaired sleep due to pain.

Upon review of the record, the Board notes that the appellant 
has not been afforded a VA joints examination since his 
October 1997 left knee surgery.  Additionally, there is 
insufficient evidence of record upon which to assess the 
extent of any possible functional loss of use of his left 
knee due to weakness, excess fatigability, incoordination, 
pain or pain on movement.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In view of the above, the Board is of the 
opinion that the appellant should be afforded a VA 
examination by an orthopedic specialist for the purpose of 
determining the nature and severity of his left knee 
disability, to include opinion concerning the extent of 
functional loss due to weakness, excess fatigability, 
incoordination, pain or pain on movement.

Additionally, in view of the fact that the appellant has DJD 
of the left knee, the RO should specifically adjudicate the 
applicability of VA O.G.C. Prec. Op. No. 09-98 (August 14, 
1998) wherein it was held that, where a claimant has 
instability of the knee and arthritis with limitation of 
motion which at least meets the criteria for a zero percent 
disability evaluation under Diagnostic Codes 5260 or 5261, 
separate ratings may be assigned under Diagnostic Codes 5257 
and 5003.  Cf. VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  
Finally, the attention of the RO is directed to the recent 
decision in Fenderson v. West, 12 Vet.App. 119 (1999), 
wherein the Court of Appeals for Veterans Claims held that 
separate or "staged" ratings must be assigned in initial 
rating claims where the evidence shows varying levels of 
disability for separate periods of time.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain current medical records of treatment, both 
VA and private, pertaining to the appellant's left 
knee disability.

2.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and severity of 
his left knee disability.  A detailed history 
should be obtained from the appellant and the 
record carefully reviewed.  In addition to 
addressing the range of motion and structural 
integrity of the left knee, the examiner is 
requested to specifically address whether there is 
functional loss due to weakness, excess 
fatigability, incoordination, pain or pain on 
movement.  DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(medical examination must comply with requirements 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 which, in 
addition to the schedular criteria, require the 
examiner to express opinion on whether pain could 
significantly limit functional ability on motion 
during use with acute flare- ups of disability and 
in terms of the degree of additional range-of-
motion loss due to weakened movement, excess 
fatigability, or incoordination).  The examiner 
must provide rationale for any opinion expressed.  
The claims file and a copy of this remand must be 
made available to the examiner.

3.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5.  Following the completion of the above, the RO 
should readjudicate the claim considering all 
relevant schedular criteria, to include Diagnostic 
Code 5003 and VA O.G.C. Prec. Op. No. 09-98 
(August 14, 1998).  Consideration of a "staged" 
rating pursuant to Fenderson, as well as 
extraschedular evaluations under Deluca and 
38 C.F.R. §§ 3.350, 4.40, 4.45 and 4.59, is also 
requested and, therefore, must be addressed on 
readjudication.  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








